FRANK, Judge.
Mark Kapuscinski has appealed from the denial of his motion to suppress, which we affirm. He has further contended, and the state has conceded, that the court erred in imposing costs of $105.00 without citation to statutory authority. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Accordingly, we reverse the costs order and remand. The state may seek reimposition of the costs with reference to the proper authority. Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994).
Affirmed in part and remanded for further proceedings.
DANAHY, A.C.J. and ALTENBERND, J., concur.